Citation Nr: 0024845	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  92-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disease 
either directly or on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from July 1957 to August 1968.  
By rating action dated in October 1990, the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
granted service connection for postoperative residuals of a 
right epididymectomy with right testicular atrophy and 
evaluated the condition as noncompensable.  The veteran 
appealed for a higher rating for that disability.  In a 
December 1991 rating action, the regional office denied 
entitlement to service connection for prostatitis.  The 
veteran was duly notified of that decision and did not submit 
an appeal.  Additional information was submitted for the 
purpose of reopening the claim in March 1993.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
June 1994, when it was remanded for further action.  In a 
September 1994 rating action, the regional office again 
denied entitlement to service connection for prostatitis.  
The veteran appealed from that decision.  In a November 1994 
rating action, the regional office denied entitlement to 
service connection for cardiovascular disease either directly 
or on a secondary basis.  The veteran appealed from that 
decision.  In a March 1995 rating action, the regional office 
denied entitlement to service connection for left testicular 
atrophy.  The veteran also appealed from that decision.  In 
January 1996, the veteran testified at a hearing at the 
regional office before a hearing officer.  In April 1998, he 
participated in a video conference with a member of the 
Board.

In a July 1998 decision, the Board denied entitlement to 
service connection for left testicular atrophy and held that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for prostatitis.  
The Board also denied entitlement to a compensable disability 
evaluation for postoperative residuals of a right 
epididymectomy with right testicular atrophy.  Appellate 
consideration of the issue of service connection for 
cardiovascular disease, either directly or on a secondary 
basis was deferred pending further action by the regional 
office.  In March 2000, the regional office confirmed and 
continued the denial of service connection for cardiovascular 
disease.  The case is again before the Board for further 
appellate consideration on that issue.

The record reflects that the veteran appealed the Board's 
decision regarding his claims for service connection for left 
testicular atrophy and for a compensable disability 
evaluation for postoperative residuals of a right 
epididymectomy with right testicular atrophy to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 1999, the Court affirmed the Board decision regarding 
those issues.

In the July 1998 Board decision, the Board noted that in a 
September 1994 rating action, the regional office had denied 
entitlement to service connection for an eye disability and 
that the veteran filed a notice of disagreement with that 
decision in November 1994, but had not perfected his appeal.  
That claim was referred to the regional office for issuance 
of a statement of the case.  However, this was not 
accomplished.  The Board further noted that the veteran's 
claim for an increased disability evaluation for a scar of 
the left arm was denied in the September 1994 rating decision 
and that the veteran had filed a November 1994 notice of 
disagreement with that decision, but that the regional office 
had not issued a statement of the case regarding that denial.  
That claim was also referred to the regional office for 
issuance of a statement of the case, but that was not 
accomplished.  Accordingly, those questions will be remanded 
by the Board to the regional office for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, in June 1967, the veteran was seen with 
complaints including anterior chest pain following an 
automobile accident.  There was tenderness over the left 2nd 
and 3rd ribs.  An impression of contusions was made.

3.  The veteran's service medical records, including the 
report of his physical examination for separation from 
service, do not reflect the presence of cardiovascular 
disease.

4.  Cardiovascular disease was initially medically 
demonstrated many years following the veteran's release from 
active duty.

5.  The evidence does not establish that the veteran's 
current cardiovascular disease was either caused by or 
worsened by his service-connected genitourinary disorder.


CONCLUSION OF LAW

Service connection for cardiovascular disease either directly 
or on a secondary basis is not warranted.  Service connection 
for cardiovascular disease on the basis that it was 
aggravated by the veteran's service-connected genitourinary 
disorder is not warranted.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts regarding the claim have been properly 
developed. 

The veteran's service medical records reflect that he was 
seen in June 1967 following an automobile accident for 
complaints including anterior chest pain.  On physical 
examination, various findings were recorded, including 
tenderness over the left 2nd and 3rd ribs.  His breath sounds 
were all right.  The impression was contusions.  The 
remainder of the veteran's service medical records, including 
the report of his physical examination for final separation 
from service, do not reflect any complaints or findings 
regarding a cardiovascular disability.

The veteran's initial claim for VA disability benefits was 
submitted in June 1990.  He referred to a genitourinary 
condition, a left thumb disorder, a left arm scar and an eye 
disability.

The veteran was afforded an examination by the VA in August 
1990.  His blood pressure was normal.  His heart had a 
regular rate and rhythm.  The diagnoses did not include any 
form of cardiovascular disability.

The veteran was hospitalized at a VA medical center in August 
1991.  It was indicated that he had developed chest pain in 
April of that year.  Various findings were recorded on 
physical examination.  The diagnoses included coronary artery 
disease with angina and hypertension.

The regional office later received private medical records 
reflecting that the veteran was observed and treated for 
various conditions in 1988.  In May 1988, he was seen for 
complaints of chest pain.  A chest X-ray study showed the 
cardiac size to be within the normal range.  A Thallium 
stress test showed no evidence of any ischemia or infarction.

VA inpatient and outpatient treatment records dated from 1992 
to 1994 reflect that the veteran was treated for various 
problems, including hypertension and cardiac problems.  He 
was hospitalized by the VA in August 1995 for coronary artery 
disease.

During the January 1996 regional office hearing, the veteran 
related that he had had one heart attack.  He stated that he 
had chest pain about once a week.  He was taking medication 
for the heart condition.  He stated that he had been 
diagnosed as having heart disease in 1991.

VA outpatient treatment records dated in 1998 reflect that 
when the veteran was seen in April 1998, he stated that he 
had been in extreme pain from the previous surgeries on his 
testicle.

During the April 1998 Board hearing the veteran related that 
he was having much pain from his right testicle.  Every time 
he had the pain, he took 2 or 3 Nitroglycerin pills in order 
to get over it.  That was the reason for his assertion that 
his heart condition was secondary to the genitourinary 
problem.

The veteran was afforded a special VA heart examination in 
November 1998.  He stated that he had chest pain 2 or 3 times 
a week.  He related that he had longstanding genital pain 
stemming from a service-connected problem.  A stress test in 
August 1995 had shown ischemia.  He had undergone cardiac 
catheterization and had a stent placed in his right coronary 
artery.  Catheterization in April 1996 showed 80 percent 
stenosis of the right coronary artery with an ejection 
fraction of 65 percent and inferior wall hypokinesis.  He had 
undergone percutaneous transluminal coronary angioplasty.  
The stent remained in place in the right coronary artery.  
The veteran was also hypertensive.  He had chest pains at 
rest which were worsened by emotional stress or physical pain 
but were not related to exertion.  Various findings were 
recorded on physical examination.  The diagnosis was single-
vessel coronary artery disease with preserved systolic 
function and stable angina.

With regard to the question as to whether the veteran's chest 
pain could be aggravated by stress and anxiety caused by pain 
from his service-connected genital condition, the examiner 
stated that pain syndromes of any sort could aggravate 
atherosclerotic cardiovascular disease with angina.  He was 
of the opinion that given the veteran's other illnesses, it 
did not cause his coronary artery disease.  He stated that, 
however, pain syndromes could aggravate cardiac ischemia in 
general.

In a January 2000 statement, the Chief of Staff of the VA 
Medical Center, Huntington, and Acting Chief of the 
Cardiology Department at that facility indicated he had 
thoroughly reviewed the veteran's claims file and it was his 
strong opinion that there was no relationship between the 
veteran's chest pain and his service-connected right 
testicular atrophy.

The veteran was again afforded a VA examination in February 
2000.  It was noted that he had developed a right 
epididymitis and had an epididymectomy in 1967.  Since that 
time, he had had pain in the right groin.  For the previous 
eight months, he had been treated with Hydrocodone for the 
groin pain.  At the current time, he had chest pain three 
times a week.  It was not related to activity and 
Nitroglycerin only occasionally relieved the pain.  The 
veteran stated that the chest pain usually happened after he 
had an episode of groin pain.  On physical examination, the 
veteran's blood pressure was 148/82.  The heart had a regular 
rate and rhythm and there was no murmur.  The examiner was 
unable to find a relationship between the veteran's groin 
pain and chest pain.  He stated that he was referring the 
veteran to a cardiologist for an opinion regarding whether 
the groin pain caused the chest pain and to what extent the 
chest pain might be due to the groin pain.  In an addendum to 
the examination report, the examiner stated that an 
evaluation had been performed by a cardiologist and it was 
his strong opinion that there was no relationship between the 
veteran's chest pain and the service-connected right 
testicular atrophy.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§  1110, 1131.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.§§  1101, 1112, 1113, 1137; 38 
C.F.R.§§  3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. 3.310(a).

In this case, as indicated previously, the veteran's service 
medical records reflect that he was seen in June 1967 for 
complaints including chest pain following an automobile 
accident.  However, the pain was apparently caused by 
contusions over his chest.  There was no indication of any 
cardiac disease at that time.  The remainder of his service 
medical records, including the report of his physical 
examination for separation from service, did not reflect any 
complaints or findings regarding a cardiovascular disability.  
A cardiovascular disability was initially medically 
demonstrated many years following the veteran's release from 
active duty.  Thus, service connection would not be warranted 
for the veteran's cardiovascular disease either on a direct 
basis or under the presumptive provisions of the law.  38 
U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R.§§  
3.307, 3.309.

The veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for a cardiovascular disability on a 
secondary basis.  In fact, when he was examined by the VA in 
November 1998, the examiner concluded that the veteran's 
service-connected genitourinary condition had not caused his 
coronary artery disease.  In January 2000, the veteran's file 
was reviewed by the Chief of Staff at a VA medical center, 
the Acting Chief of Cardiology at the medical center who 
stated it was his strong opinion that there was no 
relationship between the veteran's chest pain and his 
service-connected right testicular atrophy.  Accordingly, the 
veteran's claim for service connection for a cardiovascular 
disability as secondary to his service-connected 
genitourinary disorder is not warranted.  38 C.F.R.§  
3.310(a). 

Although no competent medical evidence has been submitted 
demonstrating that the veteran's service-connected 
genitourinary disease caused his cardiovascular disease, the 
U.S. Court of Appeals for Veteran's Claims (Court) in Allen 
v. Brown, 7 Vet.App. 439 (1995), concluded that, "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."

When the veteran was afforded the VA examination in November 
1998, the examiner expressed an opinion that pain syndromes 
of any sort could aggravate atherosclerotic cardiovascular 
disease with angina.  However, In January 2000 the Chief of 
Staff of a VA medical center and Acting Chief of the 
Cardiology Department at that facility reviewed the veteran's 
claims file and stated it was his strong opinion that there 
was no relationship between the veteran's chest pain and his 
service-connected genitourinary disorder.  Further, when the 
veteran was examined by the VA in February 2000, the examiner 
was unable to find any relationship between the veteran's 
groin pain and his chest pain.  Thus, under the circmstances, 
the Board is unable to conclude that the veteran's 
genitourinary condition has aggravated his cardiovascular 
disability.

The Board has carefully considered the entire record in this 
case regarding the veteran's claim for service connection for 
a cardiovascular disease; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue regarding that matter.  38 U.S.C.A.§  
5107.


ORDER

Entitlement to service connection for a cardiovascular 
disease, either directly or on a secondary basis, is not 
established.  The appeal is denied to this extent.


REMAND

As noted previously, the record reflects that the veteran 
filed a notice of disagreement with a September 1994 rating 
action denying entitlement to service connection for an eye 
disability and also filed a notice of disagreement with the 
September 1994 rating action denying entitlement to an 
increased disability evaluation for a scar of the left arm, 
but he has not been issued a statement of the case regarding 
those issues.  The case is accordingly REMANDED to the 
regional office for the following action:

The veteran should be sent a statement of 
the case on the questions of entitlement 
to service connection for an eye 
disability and for an increased 
disability evaluation for a scar of the 
left arm.  If he submits a substantive 
appeal regarding either or both of those 
matters, the issue(s) should be certified 
as appellate issues and sent to the 
Board.

No action is required of the veteran until he receives 
further notice.  The purpose of this REMAND is to ensure that 
the requirements of due process of law are satisfied.  The 
Board intimates no opinion as to the disposition regarding 
either issue.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





